DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15, 18, 19, the prior art either alone or in combination fails to teach the features of an estimation unit configured to estimate a situation of the user on a basis of the predetermined behavior that is recognized by the recognition unit; an evaluation unit configured to evaluate the certainty of the estimation result from the estimation unit by referring to the evaluation element table, determining a matching degree between the evaluation elements that are expressed by the plurality of pieces of evaluation element information and current condition, and determining a number of the evaluation elements matching the current condition; and an output unit configured to output to the control unit, the operation instruction in accordance with the certainty.  Furthermore, the prior art fails to teach the features of the control unit that includes an air conditioner control unit and a notification control unit, the evaluation unit is configured to evaluate the certainty on a basis of at least temperature in the vehicle, if the certainty is first certainty, the output unit is configured to output to the air conditioner control unit, the operation instruction to change the temperature in the vehicle, and if the certainty is second certainty that is lower than the first certainty, the output unit is configured to output to the notification control unit, the operation instruction to inquire of the user whether operation assistance for the air conditioner control unit is necessary. In addition, the prior art fails to teach that the control unit includes a navigation control unit configured to display a map on a screen and a notification .    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641